          Case 2:18-cr-01654-DWL Document 62 Filed 01/22/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                      No. CR-18-01654-001-PHX-DWL
10                    Plaintiff,                        ORDER
11       v.
12       Michael Garcia Vasquez,
13                    Defendant.
14
15            Pending before the Court is Defendant Michael Garcia Vasquez’s (“Vasquez”)

16   motion for compassionate release (Doc. 54), which the government opposes (Doc. 56). For
17   the following reasons, the motion is denied.1

18                                   RELEVANT BACKGROUND

19   A.       Underlying Crime

20            In August 2019, Vasquez was convicted (via guilty plea) of the crime of being a

21   felon in possession of a firearm and sentenced to 46 months in prison. (Doc. 52.)

22            As background, Vasquez has an extensive criminal record that includes the

23   following convictions: (1) a felony conviction for a second-degree burglary committed in

24   October 1994 (Doc. 49 ¶ 36); (2) a felony conviction for a second-degree burglary

25   committed in August 1994 (id. ¶ 37); (3) a misdemeanor conviction for an assault

26   committed in March 2000 (id. ¶ 39); (4) a misdemeanor conviction for assault and drug

27   offenses committed in July 2000 (id. ¶ 40); (5) a felony conviction (resisting arrest) for an

28   1
             Vasquez requested oral argument, but this request will be denied because the issues
     are fully briefed and oral argument will not aid the Court’s decision.
       Case 2:18-cr-01654-DWL Document 62 Filed 01/22/21 Page 2 of 6



 1   episode in September 2000 in which Vasquez “resisted arrest and punched the two officers
 2   repeatedly,” continuing to “struggle and kick even after he was restrained and placed in the
 3   patrol car” and causing one of the officers to sustain a scratch on his eye and a bump on
 4   his forehead (id. ¶ 41); (6) a felony conviction for a car theft committed in December 2002,
 5   in which Vasquez fled from law enforcement after apprehension (id. ¶ 43); (7) a felony
 6   conviction for a car theft committed in February 2003, in which Vasquez fled from law
 7   enforcement, told officers that he had a gun, had to be subdued with a Taser, and caused
 8   one of the officers to sustain a back injury (id. ¶ 44); (8) a felony conviction for drug
 9   trafficking that occurred in August 2002 (id. ¶ 45); (9) a felony conviction for a car theft
10   committed in October 2003 (id. ¶ 46); and (10) a felony conviction for a weapons-related
11   offense committed in March 2015, arising from an episode in which a parole officer
12   conducting a search of Vasquez’s home found, among other things, “a loaded 9mm
13   handgun in a night stand in the defendant’s bedroom,” “a Glock 17 9mm handgun with a
14   sixteen-round magazine filled with ammunition,” “a Sig 9mm handgun with full
15   magazine,” “a Ruger 9mm handgun with full magazine,” “a black and brown AK47 with
16   two full magazines,” “a black Lorcin.25 caliber handgun,” and “a black AR15 .223 caliber
17   rifle” (id. ¶ 47). During the parole search, “[l]aw enforcement also found prison letters
18   from documented members of the Mexican Mafia which law enforcement interpreted as
19   directing the defendant to tax narcotics sellers in the area.” (Id. ¶ 8.)
20          In October 2018, Vasquez was out of custody and living in an area of El Mirage,
21   Arizona where ATF agents believed that “criminal street gang members [were] involved
22   in criminal activity, including the sale of narcotic drugs.” (Id. ¶ 6.) During the course of
23   their investigation, agents came to suspect that Vasquez was selling drugs. (Id. ¶¶ 9-14.)
24   Agents eventually obtained search warrants for Vasquez’s home, and the resulting search
25   (conducted in December 2018) resulted in the seizure of, among other things, a loaded
26   “Smith & Wesson pistol . . . in the top dresser drawer on the right side of the bed where
27   agents found [Vasquez’s] wallet,” assorted types and quantities of ammunition, a small
28   quantity of marijuana, a digital scale, “14 blue tablets marked ‘M-30’ found in a cubby


                                                  -2-
       Case 2:18-cr-01654-DWL Document 62 Filed 01/22/21 Page 3 of 6



 1   organizer located on top of the dresser on the right side of the bed, “two additional tablets
 2   marked ‘M-30’ found in a plastic bag found inside a men’s work boot,” and two metal pill
 3   grinders. (Id. ¶ 15.)
 4          Vasquez was indicted on drug and firearms charges. (Doc. 5.) Although the
 5   government agreed, as part of the plea agreement, to dismiss the drug-related charges (Doc.
 6   52), it argued at sentencing that Vasquez’s offense level should be increased because he
 7   committed the firearms offense in furtherance of drug trafficking activity. (Doc. 60 at 17-
 8   21.) Vasquez objected, arguing that “[a]ll the controlled substances recovered in the
 9   December 6, 2018 search of Mr. Vasquez’s home—a small amount of cannabis and 16
10   pills that appeared to be Percocet but were found to contain fentanyl—were for his personal
11   use, not for distribution.” (Doc. 33 at 11 [written objection]. See also Doc. 60 at 4-17
12   [transcript of sentencing hearing].) The Court ultimately overruled Vasquez’s objection,
13   concluding that although “[t]his is not the strongest case in the world for whether the
14   firearm was possessed or used in furtherance of another felony, . . . I do think that it just
15   meets the preponderance standard here” because, inter alia, “an agent swore under penalty
16   of perjury to a judge that various confidential informants were reporting drug trafficking
17   activity at the defendant’s house” and “there’s just not a legitimate explanation for why
18   . . . somebody would have a [digital] scale in their house. That is part and parcel of a drug
19   trafficker’s arsenal of tools.” (Doc. 60 at 26-27.)
20   B.     Compassionate Release Request
21          According to the Bureau of Prisons’ (“BOP”) inmate locator website, Vasquez’s
22   projected release date is March 13, 2022.
23          On March 31, 2020, Vasquez submitted a compassionate release request to the
24   warden at FCI Phoenix. (Doc. 54 at 7.) This request was denied. (Id.)
25          On December 22, 2020, Vasquez filed (through counsel) a motion for
26   compassionate release with this Court. (Doc. 54.) The motion asserts that, as of September
27   29, 2020, Vasquez was 5’5” tall and weighed 182 pounds, which results in a body mass
28   index (“BMI”) of 29.4 that is considered “borderline-obese.” (Id. at 7-8.)


                                                 -3-
          Case 2:18-cr-01654-DWL Document 62 Filed 01/22/21 Page 4 of 6



 1            On January 4, 2021, Vasquez filed a supplement to his motion. (Doc. 55.) The
 2   supplement reports that Vasquez contracted COVID-19 at some point in December 2020.
 3   (Id.)
 4            On January 5, 2021, the government responded to Vasquez’s motion. (Doc. 56.)
 5            On January 13, 2021, Vasquez filed a reply. (Doc. 58.) Among other things, the
 6   reply states that Vasquez’s BMI as of September 29, 2020 was actually 30.3, not 29.4,
 7   which places him in the “obese” category. (Id. at 2.) The reply also states that, although
 8   Vasquez “is feeling somewhat better than he felt during the most acute time of his [COVID-
 9   19] infection, he continues to have lingering symptoms, including fatigue, shortness of
10   breath, and headaches.” (Id. at 4.)
11                                          DISCUSSION
12   I.       Legal Standard
13            “The statute authorizing compassionate release as it exists today was first enacted
14   as part of the Comprehensive Crime Control Act of 1984.” United States v. Brooker, 976
15   F.3d 228, 231 (2d Cir. 2020). “That original statute, unlike the current law, gave BOP
16   exclusive power over all avenues of compassionate release. For over 30 years any motion
17   for compassionate release had to be made by the BOP Director.” Id.
18            This statutory framework changed in 2018, when Congress passed the First Step
19   Act. Id. at 233. Among other things, the First Step Act removed “the BOP as the sole
20   arbiter of compassionate release motions.” Id. Now, although the “BOP is still given the
21   first opportunity to decide a compassionate release motion, and may still bring a motion on
22   a defendant’s behalf, under Congress’ mandate a defendant now has recourse if BOP either
23   declines to support or fails to act on that defendant’s motion.” Id.
24            The standards for evaluating a compassionate release motion are set forth at 18
25   U.S.C. § 3582(c)(1)(A). Among other things, the court “may” grant a compassionate
26   release motion and reduce a defendant’s term of imprisonment if, “after considering the
27   factors set forth in section 3553(a) to the extent that they are applicable,” the court finds
28   that “extraordinary and compelling reasons warrant such a reduction” and that “such a


                                                 -4-
       Case 2:18-cr-01654-DWL Document 62 Filed 01/22/21 Page 5 of 6



 1   reduction is consistent with applicable policy statements issued by the Sentencing
 2   Commission.” Id. § 3582(c)(1)(A)(i). The applicable policy statement, in turn, is found at
 3   USSG § 1B1.13. It provides that the court may reduce the term of imprisonment if three
 4   conditions are met: (1) “extraordinary and compelling reasons warrant the reduction”; (2)
 5   “the defendant is not a danger to the safety of any other person or to the community, as
 6   provided in 18 U.S.C. § 3142(g)”; and (3) “the reduction is consistent with this policy
 7   statement.” Id.
 8   II.       Analysis
 9             A threshold question presented by Vasquez’s motion is whether Vasquez has
10   demonstrated the existence of the sort of “extraordinary and compelling reasons” that are
11   a prerequisite to relief. Because Vasquez appeared to concede in his motion that his BMI
12   is too low to qualify as “obese” under CDC guidelines (and because Vasquez identified no
13   other health condition that might render him particularly vulnerable to COVID-19), the
14   government argued in its response that Vasquez is statutorily ineligible for relief. (Doc. 56
15   at 1-2, 6-7.) But in his reply, Vasquez clarified that his motion contained a mathematical
16   error and that his BMI, properly calculated, is just high enough to qualify as “obese.” (Doc.
17   58 at 2.) Additionally, after filing his motion, Vasquez submitted supplemental material
18   establishing that he contracted COVID-19 in December 2020. (Doc. 55.) Based on these
19   clarifications and submissions, the Court concludes that Vasquez is potentially eligible for
20   relief.
21             Nevertheless, the Court concludes, in its discretion, that Vasquez’s motion should
22   be denied. As noted, § 3582(c)(1)(A) requires the Court to consider the “applicable policy
23   statements issued by the Sentencing Commission,” and one of the considerations specified
24   in the relevant policy statement, USSG § 1B1.13, is whether the defendant poses a danger
25   to the safety of the community. Vasquez has not met his burden of demonstrating the
26   absence of such danger. Vasquez has a horrific criminal record stretching back 25 years
27   that includes assaults, burglaries, car thefts, drug offenses, weapons offenses involving
28   veritable arsenals, and at least two instances where Vasquez caused law enforcement agents


                                                  -5-
         Case 2:18-cr-01654-DWL Document 62 Filed 01/22/21 Page 6 of 6



 1   to suffer injuries. The Court does not understand Vasquez’s assertion that, although he
 2   “has a considerable prior criminal history . . . it is also notable that his priors do not involve
 3   assaultive conduct.” (Doc. 54 at 5.)2 As discussed, Vasquez’s history is filled with assaults
 4   and violence. Although the Court sincerely appreciates Vasquez’s stated desire to change
 5   his life after he finishes his prison term, this is not an appropriate case for compassionate
 6   release.
 7           Accordingly, IT IS ORDERED that Vasquez’s motion for compassionate release
 8   (Doc. 54) is denied.
 9           Dated this 22nd day of January, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   2
           See also Doc. 54 at 11 (“Mr. Vasquez’s prior criminal history is nonviolent and
     almost entirely related to his history of substance abuse and addiction.”).

                                                   -6-
